NOTE: This order is nonprecedential
United States Court of AppeaIs
` for the FederaI Circuit
KEITH M. ACKERSON,
Claim,an,t-Appellant,
V. _
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respondent-Appellee.
2010-7149
Appeal from the United StateS Court of Appeals for
Veterans C1aims in case no. 08-319O, Judge Alan G.
Lance, Sr.
ON MOTION
ORDER
Up0n consideration of Keith M. Ackerson’s motion to
voluntarily withdraw his appeal,
IT ls ORDERED THAT:
(1) The motion is granted The appeal is dismissed

ACKERSON V. DVA 2
(2) Each side shall bear its own costs
FOR THE COURT
,!AN 25 2011 /S/ Jan H01~ba1y
Date J an Horbaly
C1erk
cc: Kenneth M. Carpenter, Esq.
S
Sc0tt D. Austin, Esq.
Issued As A Mandate:  2 5 
FIl.ED
us comer 0F APPEAl.s FOR
ms FEnr-mr macon
JAN 25 2011
.lINH6RBAI.¥
Cl.E|l(